DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to establish dual connectivity by enabling a UE to simultaneously connect to different RAT types.  
		Muller (US 20200128448 A1) discloses to enable a UE to simultaneously connect to an LTE base station and NR base station. When the UE is served by the LTE base station and the signal strength/signal quality of the NR base station satisfies a transmission condition, the serving LTE base station instructs the UE to connect to the NR base station to receive data from both the LTE base station and NR base station (Fig. 3-5, Par 0027, Par 0030-0037).
 		Thanneeru et al (US 20200092210 A1) discloses to connect a UE to both the LTE base station and NR base station and steer UE traffic between the LTE base station and NR base station based on policy information such as quality identifiers, signal strength, load levels etc. (Fig. 4-5, Par 0059-0074). 

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.


Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473